IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 22, 2008
                               No. 07-20574
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

NORMAN OSORTO-GUEVARRA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 4:07-CR-2-ALL


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Norman Osorto-Guevarra (Osorto) appeals the 70-month sentence imposed
in July 2007 following his conviction of illegal reentry. Osorto argues that (1)
the district court erred in imposing a 16-level adjustment pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(ii) based on his prior Texas 1995 conviction for burglary of a
habitation, (2) the sentence imposed was unreasonable, and (3) 8 U.S.C.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20574

§ 1326(b) is unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).
      Osorto acknowledges that in United States v. Garcia-Mendez, 420 F.3d
454, 456-57 (5th Cir. 2005), this court held that a Texas burglary of a habitation
offense constituted the enumerated offense of burglary of a dwelling for purposes
of § 2L1.2. He argues, however, that James v. United States, 127 S. Ct. 1586,
1599-1600 (2007), overruled this court’s precedent. James did not overrule this
court’s holding in Garcia-Mendez. See United States v. Gomez-Guerra, 485 F.3d
301, 303 & n.1 (5th Cir. 2007). Accordingly, this argument is without merit. See
also United States v. Valdez-Maltos, 443 F.3d 910, 911 (5th Cir.), cert. denied,
127 S. Ct. 265 (2006); United States v. Saenz-Rivera, 262 Fed. Appx. 590 (5th Cir.
2008).
      Osorto argues that in light of Gall v. United States, 128 S. Ct. 586 (2007),
and Kimbrough v. United States, 128 S. Ct. 558 (2007), the sentence imposed
was procedurally and substantively unreasonable. According to Osorto, this
court’s precedent improperly restricted the district court’s ability to deviate from
the Guidelines absent extraordinary circumstances, a standard rejected in Gall.
He contends that the district court treated the Guidelines as mandatory and
failed to adequately explain the sentence imposed. He also challenges the
imposition of a 16-level enhancement pursuant to U.S.S.G. § 2L1.2, asserting
that the Guideline is flawed and not entitled to deference because, like the
Guideline at issue in Kimbrough, it was not based on empirical data or adopted
pursuant to the usual Sentencing Commission procedures.
      Although Osorto argued that he should receive a sentence below the
guidelines range and that the enhancement resulted in an excessive sentence,
he did not raise the specific challenges to his sentence that he raises here, i.e.,
that the sentencing regime was unduly restrictive or that the 16-level
enhancement Guideline is flawed due to the manner of its adoption and not
entitled to deference. Accordingly, we review those arguments for plain error.
See United States v. Rodriguez-Rodriguez, 520 F.3d 381, 387-88 (5th Cir. 2008);

                                          2
                                  No. 07-20574

United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Given
our dispositions of similar challenges in Rodriguez-Rodriguez and Campos-
Maldonado, we conclude that Osorto has failed to demonstrate any reversible
plain error. The sentencing transcript, read as a whole, does not support the
contention that the experienced district court felt constrained to impose a
sentence within the guidelines range.1 The record shows that the court fully
considered Osorto’s arguments for both a departure and a variance but
concluded that a sentence within the range was appropriate. Moreover, the
district court adequately explained the basis for the sentence imposed. See
United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). To the extent that
Osorto preserved a substantive reasonableness challenge to his sentence based
on his particular circumstances, including the nature and circumstances of his
prior offenses, he has failed to overcome the presumption of reasonableness that
we afford on appeal to the district court’s within-guideline sentence. See Rita v.
United States, 127 S. Ct. 2456, 2466 (2007); United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006). We note, as did the district court, that, among other
things, the defendant had been deported at least four times (October 1996,
August 1998, December 1999 and July 2003) prior to his most recent illegal
entry and had a prior conviction (in October 2000) and 42 month sentence for a




      1
         The record also makes plain that the district court’s references at
sentencing such as being “foreclosed, right or wrong, by Fifth Circuit authority”
relate only to the issue of whether the Texas offense of “burglary of a habitation”
constituted the enumerated offense of “burglary of a dwelling” under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii), for purposes of calculating the relevant offense level under
the guidelines and hence the applicable guideline sentencing range, not for
purposes of determining whether the ultimately appropriate sentence should be
at a lower level. The court specifically stated it would consider the
circumstances of the prior offenses, including the burglary, and of the
defendant’s personal situation, in determining whether to vary from the
guideline sentencing range.

                                        3
                                 No. 07-20574

previous illegal presence (in May 2000) after deportation subsequent to
aggravated felony conviction.
      In light of Apprendi, Osorto challenges the constitutionality of § 1326(b)’s
treatment of prior felony and aggravated felony convictions as sentencing factors
rather than elements of the offense that must be found by a jury. This argument
is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).
See Valdez-Maltos at 912.
      The judgment of the district court is AFFIRMED.




                                        4